Abatement Order filed January 5, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00372-CV
                                    ____________

                             MATTHEW VERE, Appellant

                                            V.

                      AFFORDABLE POWER, L.L.P., Appellee


                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                          Trial Court Cause No. 956968


                          ABATEMENT                  ORDER

       On December 14, 2011, the parties notified this court that the parties had reached an
agreement to settle the issues on appeal. Accordingly, we issue the following order.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.

                                          PER CURIAM

Panel consists of Justices Brown, Boyce and McCally.